DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “the input signal” (lines 3, 9, 10, 12, 14) lacks proper antecedent basis.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
In claim 2, the recitation of “the input logic signal” (line 1) lacks proper antecedent basis.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
In claim 4, the recitation of “the counter” (line 3) lacks proper antecedent basis.  The recitation of “a clock of the counter” is indefinite because it is unclear whether this clock is the same as or is an additional to the counter clock signal recited in claim 1, line 6.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.

In claim 8, the recitation of “one of the values” (line 1), “the input signal” (line 3), “the current value” (line 3) lacks proper antecedent basis.  
In claim 10, the recitation of “an external signal” (line 3) is indefinite because it is unclear whether this external signal is the same as or is an additional to the external signal recited in claim 9, line 2.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
In claim 12, the recitation of “the input signal” (lines 3, 9, 10) lacks proper antecedent basis.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
In claim 13, the recitation of “the input signal” (lines 3, 4, 8, 10) lacks proper antecedent basis.  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
In claim 17, the recitation of “the input signal” (line 2), “the previous clock period” (line 3), “the current value” (line 2) lacks proper antecedent basis.  The recitation of “a respective clock” (line 2) is indefinite because it is unclear what are the clocks that being referred here. Thus, the metes and bounds cannot be readily determined renders the claim indefinite.


Claims 3, 5-6, 9, 11, 14-16 and 19-21 are indefinite because of the technical deficiencies of claims 1 and 13.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/19/2021